Citation Nr: 1020184	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability manifested 
by obesity, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971 and from April 1973 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Pursuant to a February 2007 request, the Veteran was 
scheduled for a video conference hearing before a Veterans 
Law Judge in November 2009.  However, the Veteran failed to 
report for his scheduled hearing.  His hearing request is, 
therefore, deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim.  
Here, the Veteran contends that his obesity constitutes a 
chronic disorder that is related to service or a service-
connected disability.  Specifically, he claims that his 
obesity developed as a result of poor eating habits in 
service, compounded by an inactive lifestyle imposed by his 
service-connected spine disability (degenerative arthritis of 
the lumbar and cervical spine) and diabetes.  The Veteran 
also relates his tendency to over eat to symptoms of 
posttraumatic stress disorder (PTSD), including anxiety.  
[The Board notes, however, that the Veteran is not service-
connect for PTSD at this time.]  

Service treatment records show no evidence of marked weight 
gain until approximately August 1983 when the Veteran noted a 
recent weight gain on a medical history report.  Early 
service records from approximately 1969 to 1983 show the 
Veteran stood 68 inches tall with weight averaging in the 
150s.  August 1983 physical examination findings showed the 
Veteran's weight to be 189 pounds.  A May 1984 physical 
examination report noted that the Veteran was over weight and 
that his percentage of body fat was too high (non-
disqualifying).  In October 1988, the Veteran again noted a 
recent weight gain on his medical history report and 
examination findings showed the Veteran weighed 203 pounds at 
the time.  In December 1988, the Veteran was reported to be 
14 pounds over weight.  Notably, service records shows that 
the Veteran fell from a plane and injured his spine in 1979, 
prior to the weight gain. 

Post-service treatment records show continued treatment for 
multiple disorders including obesity, diabetes, a spine 
disorder, and chronic pain.  Records show that the Veteran 
made multiple, generally unsuccessful attempts to lose 
weight.  Records also show that the Veteran's weight affects 
his energy levels, mood, physical ailments, and chronic pain.  
In October 2004 VA treatment record, the examiner diagnosed 
morbid obesity.  The records show that the Veteran's weight 
has increased to 272 pounds and that he uses a motorized 
device for mobility.

The Board notes that the Veteran requested a VA examination, 
but has not yet been afforded such an examination.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  

Based on a review of the evidence of record, the Board finds 
that a VA examination is necessary to determine whether the 
Veteran's obesity is a symptom of a chronic disorder related 
to service or a service-connected disability.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

In this regard, the Veteran has not been afforded a pertinent 
VA examination during the current appeal.  The evidence of 
record (including service treatment records as well as 
post-service medical reports) shows significant weight gain.  
Further, service connection for diabetes mellitus, type II, 
has been granted (20%, from August 2002).  However, the 
claims folder contains no medical opinion as to whether the 
Veteran has a chronic disability that is manifested by 
obesity (to include a thyroid disorder) that is associated 
with his service or his service-connected diabetes mellitus.  
Accordingly, a VA examination is necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin, supra.

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
chronic disorder manifested by obesity 
that he may have.  The claims folder 
should be made available to and 
reviewed by the examiner.  The 
examination report should state that 
the claims folder has been reviewed.  
All necessary tests should be 
performed.  

For any chronic disability manifested by 
obesity (to include, for example, a 
thyroid disorder), the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to active 
duty.  

If the Veteran is found to have a chronic 
disability manifested by obesity (to 
include, for example, a thyroid disorder) 
that is determined not to be associated 
with his active service, the examiner 
should then express an opinion as to 
whether such disorder was at least as 
likely as not, i.e., a 50 percent 
probability or greater, caused, or 
aggravated, by the service-connected 
diabetes mellitus, type II.   

A complete rationale for all opinions 
expressed should be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note:  "Aggravation" refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, 
as contrasted with temporary or 
intermittent flare-ups of 
symptomatology.

2.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, 
determine whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2009).

3.  After the requested development has 
been completed, readjudicate the issue of 
entitlement to service connection for a 
disability manifested by obesity, to 
include as secondary to a service-
connected disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


